     Case 2:21-cv-05543-SVW-KS Document 6 Filed 07/30/21 Page 1 of 2 Page ID #:36




 1
 2                                                                                           JS-6
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
      JUSTIN H. WILKES,                 ) NO. CV 21-5543-SVW (KS)
11                                      )
                    Plaintiff,
12           v.                         )
                                        )
13                                      ) ORDER AND JUDGMENT OF DISMISSAL
      CHAN ZUCKERBERG INITIATIVE )
14
      ADVOCACY, INC., et al,            )
15                                      )
                      Defendants.
16    _________________________________ )
17
18          On June 7, 2021, Plaintiff, a California state resident proceeding pro se, filed a
19    complaint and an “Order on Court Fee Waiver (Superior Court),” which the Court liberally
20    construed as a Request for Waiver of Fees (the “Request”). (Dkt. Nos. 1, 2.) On July 12,
21    2021, the Court notified Plaintiff that his apparent request to proceed in forma pauperis did
22    not comply with Local Rule 5-2 of the Central District. (Dkt. No. 5.) The Court denied the
23    Request accordingly and directed that, in order to proceed with the action, Plaintiff must
24    properly file an IFP application or pay the filing fee in full within seven days, i.e., no later than
25    July 19, 2021. (Id.)
26   //
27   //
28   //

                                                       1
     Case 2:21-cv-05543-SVW-KS Document 6 Filed 07/30/21 Page 2 of 2 Page ID #:37




 1         More than a week has now passed since Plaintiff’s July 19, 2021 deadline, and Plaintiff
 2   has neither paid the filing fee nor requested to proceed in forma pauperis. In light of the
 3   foregoing, IT IS HEREBY ORDERED AND ADJUDGED that this action is DISMISSED.
 4
 5   DATED:      July 30, 2021

 6                                                    ________________________________
 7                                                           STEPHEN V. WILSON
                                                      UNITED STATES DISTRICT JUDGE
 8
 9
10
     Presented by:
11
12
13   ___________________________________
            KAREN L. STEVENSON
14   UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
